Matter of Drake v Annucci (2020 NY Slip Op 00467)





Matter of Drake v Annucci


2020 NY Slip Op 00467


Decided on January 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 23, 2020

529218

[*1]In the Matter of Wallace Drake, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: January 3, 2020

Before: Garry, P.J., Egan Jr., Clark, Reynolds Fitzgerald and Colangelo, JJ.


Wallace Drake, Elmira, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination that found him guilty of violating certain prison disciplinary rules following a hearing. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. As petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Telesford v Annucci, 175 AD3d 1717, 1717 [2019]; Matter of Delgado v Annucci, 175 AD3d 1680, 1680 [2019]).
Garry, P.J., Egan Jr., Clark, Reynolds Fitzgerald and Colangelo, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.